Citation Nr: 0110520	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-12 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease, myocardial infarction, three 
vessel coronary artery disease, and hypertension (claimed as 
hypertension).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Counsel





INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

In 1997, the veteran commenced a claim alleging entitlement 
to service connection for hypertension.  The Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Pittsburgh, Pennsylvania, denied the claim in December 1997.  
The veteran was provided notice of the denial and information 
concerning his appellate rights in December 1997.  Appellate 
action was not initiated.  In 1999, VA received the veteran's 
application to reopen his claim of service connection for 
hypertension.  

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the RO in which the claim for 
service connection for arteriosclerotic heart disease, 
myocardial infarction, three-vessel coronary artery disease 
and hypertension (claimed as hypertension) was denied.  The 
Board has characterized the issue on appeal in accordance 
with Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  


REMAND

A review of the claims folder shows that the veteran 
submitted a request for a hearing before a local hearing 
officer at the RO.  See VA Form 21-4138, Statement in Support 
of Claim, dated in June 2000 and received in July 2000.  A 
hearing was scheduled for August 17, 2000.  A conference 
report, dated August 17, 2000, reflects an agreement that the 
hearing was to be postponed in order to afford the veteran an 
opportunity to submit additional evidence.  There is no 
indication that the veteran subsequently withdrew his hearing 
request.  Therefore, it appears that the veteran has not been 
afforded the hearing he requested, and that a remand to 
afford him such a hearing is warranted.  

In view of the foregoing, the appeal is hereby REMANDED to 
the RO for the following action:

The RO should schedule the veteran for a 
hearing before a local hearing officer.  
If the veteran no longer desires such a 
hearing, a statement (preferably, a 
signed writing) to that effect should be 
associated with the claims file, and the 
file transferred to the Board in 
accordance with current appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


